Title: To Thomas Jefferson from John Rutledge, Jr., 18 February 1788
From: Rutledge, John, Jr.
To: Jefferson, Thomas



Dr Sir
London feby: 18th: 1788

Two days ago, return from Bath, I had the pleasure to receive your letter of the second Instant. I shall not leave London as soon as I proposed, but will continue here until the Trial of Mr. Hastings shall be over. As to the first question which you desire I will consider and decide for myself, namely if the Offence of Hastings is to be decided by the law of the land? I answer in the affirmative. An impeachment before the Lords, by the Commons of Great Britain, is a prosecution of the known and established law, coeval, I think, with the Constitution itself being a presentment to the most high Court of criminal jurisdiction by the most solemn grand Inquest of the whole Kingdom. You next ask why he is not tried in the Court of Kings bench? There are peculiar Circumstances which attach to Mr. Hastings case, in my Opinion, reasons against that subordinate mode of proceeding. How could he have a jury from any Vicinity in Asia, to try this cause in the Court of Kings Bench? Or would you summon from another hemisphere english Inhabitants, the bosom Associates of his Corruption, to Convict this Captain General of delinquincy of those very Crimes upon which their fortunes have been founded—upon which they have fed, fatten’d and flourished in the East. As to the trying him by a jury from Middlesex for high Crimes committed on the Banks of the Ganges besides the incompetency of such a pannel to comprehend many of the Questions to be tried, I do not think any fiction, usage or analogy of english law would sustain the propriety of such proceedings. The Accusations against Mr. Hastings are for enormities of the deepest die, speculation, corruption, breach of Orders, plunder, torture, murder, devastation, tyranny and violations of the Laws of the land, of nature and of Nations. He is possess’d of enormous wealth, great Influence and preponderating Power. These would probably deter the injured from a subordinate legal prosecution and therefore good reasons why he is not tried in the ordinary Mode before the court of Kings  bench. The third question is answered in the reply to the first-he is not “disfranchised of his most precious right” but judged according to the ancient and known law of the land by which he is amenable for Offences against public justice and liable to be impeached and tried before the Peers. As to this Court being “illiterate and unprincip[led]” doubtless there are many among the Individuals, who compose it, who are both “illiterate and unprincipled.” But then it must be confess’d that there are many personages also, of great judicial learning, constitutional experience and unblemished Integrity who have seats in this Court. Even all the Bishops have never been quite without probity and talents. The Lord Chancellor and the chief Justices give their Opinions as they would in their respective Courts on any similar Subject, and also the twelve Judges sit on the woolsacks continually and furnish their sage Opinions on every doubtful point during the whole trial. Upon the whole the usage of Impeachment appears to me to be the only efficient, legal Check which the People at large, through the Organ of their Delegates, have upon the Abuses of the executive in its administration of great Public Affairs.
With respect to the fate of Hastings, People in general think that the Kings great friendship for him secures him, but I myself think his being acquitted very doubtful. In the event of any Accident happening during the Trial, to the Kings life, it certainly will go hard with him. But should he be even acquited, nay, made a Peer of and loaded with honors, yet when the World come to be possess’d of the speeches of Burke, Fox and Sherridan and see the proofs with which they do abound of his Cruelty and Villainy they certainly will condemn him, and will be as much astonished at his Acquital as they will be shock’d at his Infamy. I feel exceedingly for the distresses of france. If her Embarrassments are half as great as they, in this Country, are reported and believed to be, her state must be lamentable indeed. The reports here of the french King’s folly, of the madness of his Ministers and the obstinacy of his Parliaments have flattered and pamper’d John Bull beyond expression. They have added to his natural insolence; he carries his Brest higher now than ever, and is bellowing for War. I believe the trial of Mr. H. will not be over in less than six weeks. It is not necessary for me to repeat what I mentioned in my last that should your Excellency have any Commands I shall be happy in being charged with them. Be pleased my dr. Sir to make my  Compliments to Mr. Short and believe me to be with the most invio[late] attachment Your sincere Friend & humble Servant,

J. Rutledge Junior

